Judgment of the court of appeals modified. See journal entry.
The court finds that at the time the contractors, Prosser & Wonn, quit said work and abandoned said contracts, they had performed labor and furnished material to the amount of $7,783.72, ac*471cording to the contract price upon which they had been paid $4,123.66, leaving unpaid on the work done and materials thus furnished by them, the sum of $3,660.06, and the court finds that the holders of the attested accounts set up in this proceeding by the several parties holding same are entitled to have the said sum of $3,660.06, together with such interest as has accrued thereon applied in payment of their claims pro rata and that the United Surety Company is entitled to the balance of said fund.
It is, therefore, ordered and adjudged that the judgment of the said court of appeals be, and the same is hereby, reversed and this cause is remanded to the court of appeals with instructions to . enter a judgment directing the payment of said sum and interest to the following named persons, or their attorneys of record, having attested accounts, the sum set opposite their respective names, together with interest thereon from the 6th of January, 1913, the above sum and interest to be distributed to said persons in the proportion the amount that their respective claims bear to the above named sum and interest: June Lallis $20.82; Mike Petti $32.18; Pasquale Pinto $32.18; Domenico Pinto $6.30; Joseph Guiliano $6.81; Vaino Antonio $30.48; Vinci Vincenzo $33.13; Joe Manzo $32.69; Scibilia Biagio $2.52; Presto Guieseppe $10.98; Giovanni Foti $35.81; Serio Munzio $28.12; PrestoGalorio $26.50; Carmelo Breguglio $29.99; Nicola Lufi $27,93; Giovanni Macaroni $31.86; Malacordo-Francesco $2.52; Sidote Calogero $21.49; Guiseppe Macaroni $8.52; Anastasio Gaetano $28.02; Agostino Boricci $26.04; Nicola Gini $13.05-; Gaetano *472Fiore $32.48; Gaetano Fazio $21.77; Hamlet Lumber & Supply Co. $1966; Newburg Brick & Clay Co. $282.69; Youngstown Ice Co. $3599.64; Dingleby Bros. $365.52; Cleveland & Pittsburg Coal Co. $330.50; Guiseppe Alberti $18.62; John Janeta $27.44; Gust Palazo $23.70; Louis Palladino $29.63; Charles Carr $30.65; Sontey Carr $29.63.
And to order the surplus of said fund, after making the above payments, paid to the United Surety Company.
It is further ordered that the costs herein and in the courts below be paid out of said fund after the payment of said $3,660.06 and interest as above directed.
Nichols, C. J., Shaucic, Johnson, Wanamaker and Wilkin, JJ., concur. ■